Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Heska
Corporation, a Delaware corporation with its principal office at 1613 Prospect
Parkway, Fort Collins, Colorado 80525 (“Company”) and Joseph H.
Ritter(“Employee”), effective as of May 1, 2004.

           W I T N E S S E T H:

Whereas  Company desires to employ Employee to act as its Vice President of
Marketing, Sales and International Business in an at-will capacity; and

Whereas  Employee wishes to act as Company's Vice President of Marketing, Sales
and International Business as an employee in an at-will capacity;

NOW, THEREFORE, in consideration of the mutual covenants and warranties
contained herein, the parties agree as follows:

1.     Employment.  Company hereby employs Employee as its Vice President of
Marketing, Sales and International Business, and Employee hereby accepts such
employment.

2.     Duties and Responsibilities. Employee shall serve as Vice President of
Marketing, Sales and International Business of Company, with such duties and
responsibilities as may be assigned to him from time to time by his superior
officers (the “Senior Management”) and/or the Board of Directors of Company, and
with such on-going daily duties and responsibilities as are typically entailed
in such position. The Senior Management and/or the Board of Directors shall be
entitled to change such title, duties and responsibilities from time to time, in
their discretion. Employee shall devote his full time and energies to such
duties.

3.     Compensation. Company shall pay Employee, as compensation for services
rendered under this Agreement, a “base salary” per year, the amount of which
shall initially be $190,000.00, which may be increased from time-to-time by the
Company in its discretion. If for any reason during any given year, Employee
does not work an entire year, other than normal vacations as provided hereunder,
the compensation will be prorated to compensate only for the actual time worked.

4.     Expenses. Company shall reimburse Employee for his reasonable
out-of-pocket expenses incurred in connection with the business of Company,
including travel away from the Company’s facilities, upon presentation of
appropriate written receipts and reports and subject to the customary practices
and limitations of Company.

5.     Employee Benefits. During the term of his employment hereunder, Employee
shall be entitled to receive the same benefits that the Board of Directors
establishes generally for the officers and other employees of Company. These may
include, from time to time, medical insurance, life insurance, paid vacation
time and medical disability insurance.

--------------------------------------------------------------------------------

6.     Termination.

  (a)     At-Will.  This is an at-will employment agreement and does not bind
either of the parties to any specific term or duration.


    (i)        Employee is free to terminate employment with Company at any
time, for any reason, or for no reason, for   cause or without cause, and
without any prior notice.


    (ii)        Company is free to terminate the employment of Employee at any
time, for any reason or for no reason,   for cause or without cause, and without
any prior notice.


  (b)     Termination “Without Cause” – Separation Benefits.


    (i)        Upon “involuntary termination” of his employment with Heska
Corporation for other than a “change of   control”, as defined in   Paragraph
6(c)(iii) below, Employee will be entitled to severance pay as provided in
  Paragraph 6(b)(ii) below, unless he is terminated for “cause”, as defined in
Paragraph 6(d)(ii) below. Employee’s   entitlement to any severance pay is
dependent on his execution of a complete release of claims against Company   and
its affiliates.


    (ii)        In the event that severance pay is due to Employee as a result
of the “involuntary termination” of his   employment “without cause”, Employee
will be paid six months’ “base salary” at the rate in effect immediately   prior
to the termination in six equal monthly installments (subject to all applicable
taxes and other deductions),   with the first such installment due 15 days after
the date of such termination and with the following five   installments due no
later than monthly thereafter on Company’s then regular payroll dates. The
Company will also   pay the employer contribution and administrative cost of the
health insurance premiums for the medical and   dental   insurance coverage
previously maintained by the Company for Employee and his eligible dependents
  during this six month period or until Employee is provided or obtains medical
and dental insurance coverage by   another employer or entity, whichever first
occurs.


  (c)     Change of Control – Separation Benefits.


    (i)        Upon “involuntary termination” of his employment due to a “change
of control” of Heska Corporation,   Employee will be entitled to severance pay
as provided in Paragraph 6(c)(iv) below, unless he is terminated for   “cause”,
as defined in Paragraph 6(d)(ii) below. Employee’s entitlement to any severance
pay is dependent on his   execution of a complete release of claims against
Company and its affiliates.


    (ii)        For the purposes of this Employment Agreement, “change of
control” is defined as the merger, acquisition   or sale of Company or all or
substantially all of its assets with, into, or to a previously unaffiliated
third party   entity, other than a merger in which the shareholders of Company
prior to the merger, by reason of such   shareholdings, own more than 50% of the
outstanding shares of the company after the merger.


--------------------------------------------------------------------------------

    (iii)        The parties agree that for the purposes of this Employment
Agreement, an “involuntary termination” due   to a “change of control” will be
deemed to have occurred when Employee is no longer employed by the   Company’s
successor following a “change of control” because the Employee’s position is
eliminated within nine   (9) months of   the “change of control” or when
Employee’s job responsibilities are materially and negatively   changed within
nine (9) months of the “change of control”, and Employee elects to resign.


    (iv)        In the event that severance pay is due to Employee as a result
of the “involuntary termination” of his   employment without “cause” due to a
“change of control”, Employee will be paid one (1) year’s “base salary” at   the
rate in effect immediately prior to the termination in twelve equal monthly
installments (subject to all   applicable taxes and other deductions), with the
first such installment due 15 days after the date of such   termination and with
the following eleven installments due no later than monthly thereafter on
Company’s then   regular payroll dates. The Company will also pay the employer
contribution and administrative cost of the health   insurance premiums for the
medical and dental insurance coverage previously maintained by the Company for
  Employee and his eligible dependents during this one year period or until
Employee is provided or obtains   medical and dental insurance coverage by
another employer or entity, whichever first occurs.


  (d)     Termination “For Cause”; Voluntary Resignation.


    (i)        If Company or its successor terminates Employee for “cause” or if
Employee’s employment terminates for   any reason other than a termination by
the Company “without cause” (as set forth in paragraph 6(b)) or due to a
  “change of control” (as set forth in Paragraph 6(c)), Employee will not be
entitled to any severance pay and shall   only receive pay and benefits which
Employee earned as of the date of termination.


    (ii)        The parties agree that for the purposes of this Employment
Agreement, a termination for “cause” will be   deemed to have occurred when
Company terminates Employee’s employment because of the occurrence of any of
  the following events:


        (A)        Employee shall refuse to accept a change or modification of
his title, duties or responsibilities by       senior management and/or the
Board of Directors;


        (B)        Employee shall refuse to accept a reasonable transfer not
arising from a change in control to a       position with comparable
responsibility and salary with any affiliated company that does not involve
      commuting more than fifty (50) miles each way from the Company
headquarters in the Fort Collins,       Colorado area;


--------------------------------------------------------------------------------

        (C)        Employee shall die, be adjudicated to be mentally incompetent
or become mentally or physically       disabled to such an extent that Employee
is unable to perform his duties under this Employment       Agreement for a
period of ninety (90) consecutive days;


        (D)        Employee shall commit any breach of his obligations under
this Agreement;


        (E)        Employee shall commit any breach of any material fiduciary
duty to Company;


        (F)        Employee shall be convicted of, or enter a plea of nolo
contendere to, any crime involving moral       turpitude or dishonesty, whether
a felony or misdemeanor, or any crime which reflects so negatively on
      Company as to be detrimental to Company’s image or interests;


        (G)        Employee shall commit insubordination or refusal to comply
with any request of his supervisor       or the Board of Directors of Company
relating to the scope or performance of Employee’s duties;


        (H)        Employee shall possess any illegal drug on Company premises
or Employee shall be under the       influence of illegal drugs or abusing
prescription drugs or alcohol while on Company business or on       Company
premises; or


        (I)        Employee shall conduct himself in a manner that, in the good
faith and reasonable determination       of the Senior Management and/or the
Board of Directors, demonstrates Employee’s unfitness to serve.


7.     Proprietary Information. Employee agrees that, if he has not already done
so, he will promptly execute Company’s standard employee proprietary information
and assignment of inventions agreement.

8.     Arbitration; Attorneys’ Fees. If any dispute arises under this Agreement
or by reason of any asserted breach of it, or from the Parties’ employment
relationship or any other relationship, the Company, at its sole discretion, may
elect to have the dispute resolved through arbitration, so long as all of the
arbitrator’s fees and expenses are borne exclusively by the Company. The
arbitration shall be conducted pursuant to the rules of the American Arbitration
association, with the arbitrator being selected by mutual agreement of the
parties. Regardless of whether the dispute is resolved through arbitration or
litigation, the prevailing party shall be entitled to recover all costs and
expenses, including reasonable attorneys’ fees, incurred in enforcing or
attempting to enforce any of the terms, covenants or conditions, including costs
incurred prior to commencement of arbitration or legal action, and all costs and
expenses, including reasonable attorneys’ fees, incurred in any appeal from an
action brought to enforce any of the terms, covenants or conditions. For
purposes of this section, “prevailing party” includes, without limitation, a
party who agrees to dismiss a suit or proceeding upon the other’s payment or
performance of substantially the relief sought.

--------------------------------------------------------------------------------

9.     Notices. Any notice to be given to Company under the terms of this
Agreement shall be addressed to Company at the address of its principal place of
business. Any notice to be given to Employee shall be addressed to him at his
home address last shown on the records of Company, or to such other address as
Employee shall have given notice of hereunder.

10.    Miscellaneous. This Agreement shall be governed by the laws of the State
of Colorado as applied to contracts between residents of that state to be
performed wholly within that state. This Agreement is the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
understandings and agreements. This Agreement may be modified only by a written
document signed by both parties, except that the Company, in its discretion, may
modify any policies, guidelines or other directives, none of which shall
constitute a binding agreement or impose any contractual obligations. This
Agreement shall be binding upon and shall inure to the benefit of the successors
and assigns of the parties.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year hereinabove written.

    HESKA CORPORATION


By: /S/ ROBERT B. GRIEVE     
        Robert B. Grieve

Title:   Chief Executive Officer

   



EMPLOYEE


Name: /S/ JOSEPH H. RITTER     
        Joseph H. Ritter